The offense is driving an automobile on a public street of a city while intoxicated; the punishment, confinement in the penitentiary for one year.
While driving his automobile on a public street in the city of Vernon appellant collided with another car. Witnesses for the State testified that appellant was intoxicated. Appellant denied that he had been drinking intoxicating liquor and declared that he was under the influence of medicine which he had been taking for an illness. His theory was given support in the testimony of other witnesses.
Bills of exception 1 and 2 relate to appellant's objections to testimony elicited from him on cross-examination. Said bills show that appellant was required to testify to the fact that in 1930 he was indicted for a felony and in 1934, convicted of an offense of the same grade. This testimony was admissible for the purpose of impeaching appellant.
Bill of exception No. 3 recites that at the time of the trial appellant excepted to a certain portion of the court's charge. *Page 300 
The bill fails to show that appellant timely excepted in writing, as required by the statute.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.